Citation Nr: 0803746	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for postoperative repair of recurrent dislocation, left 
shoulder, with neuropathy of the axillary circumflex nerve, 
and degenerative changes of the acromioclavicular (AC) joint.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The competent evidence of record demonstrates limitation 
of motion of the veteran's left arm to shoulder level; the 
competent evidence of record does not demonstrate limitation 
of motion of the veteran's left arm that more nearly 
approximates motion to 25 degrees from the side.

2.  The competent evidence of record demonstrates neuropathy 
of the veteran's axillary circumflex nerve of the left 
shoulder, analogous to moderate incomplete paralysis of the 
circumflex nerve; the weight of the evidence does not support 
a finding that the veteran's left shoulder neuropathy is 
severe.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for postoperative repair of recurrent dislocation, 
left shoulder, with degenerative changes of the AC joint, 
have not been met for the entire period of the increased 
rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5201 
(2007).

2.  The criteria for a separate disability rating of 10 
percent for neuropathy of the axillary circumflex nerve of 
the left shoulder have been met for the entire period of the 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8518 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in June 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to his claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's increased 
rating claim that VA has not sought.  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in July 2005.  38 
C.F.R. § 3.159(c)(4).  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the increased rating claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

The veteran was initially granted service connection for 
postoperative status, repair of recurrent dislocation, left 
shoulder, with neuropathy of the axillary circumflex nerve, 
in a November 1978 rating decision, based on, among other 
things, a review of the veteran's service medical records 
that showed that he underwent a shoulder arthroplasty in 
April 1968 due to an injury.  The veteran's left shoulder 
disability was initially rated as 20 percent disabling.  The 
November 1978 rating decision did not explicitly state under 
which diagnostic code the 20 percent disability rating was 
assigned.  While the November 1978 decision references 
Diagnostic Codes 5202 and 8518, a review of the decision and 
the evidence of record at the time of the decision 
demonstrates that the RO assigned a 20 percent disability 
rating based on limitation of motion of the veteran's left 
shoulder under Diagnostic Code 5201 and found that the 
disability rating based on paralysis of the circumflex nerve 
under Diagnostic Code 8518 was noncompensable; therefore, a 
separate rating was not required.  

X-rays from July 2005 reveal possible mild arthritis of the 
veteran's left shoulder.  Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. 
§ 4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  
38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 8518 provides ratings for paralysis of the 
circumflex nerve.  Diagnostic Code 8518 provides that mild 
incomplete paralysis is rated zero percent disabling on the 
major and minor side; moderate incomplete paralysis is rated 
10 percent disabling on the major side and minor side; and 
severe incomplete paralysis is rated 30 percent disabling on 
the major side and 20 percent on the minor side.  Complete 
paralysis of the circumflex nerve, where abduction of the arm 
is impossible, outward rotation is weakened, and the muscles 
supplied are deltoid and teres minor, is rated 50 percent 
disabling on the major side and 40 percent on the minor side.  
38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

In this case, the Board finds that separate ratings are 
warranted for distinct left shoulder disabilities: for 
postoperative repair of recurrent dislocation, left shoulder, 
under Diagnostic Code 5202; and for neuropathy of the 
axillary circumflex nerve, under Diagnostic Code 8518.  
38 C.F.R. §§ 4.71a, 4.124a.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  

Preliminarily, the Board notes that the veteran's service 
medical records include the veteran's report that he is 
right-handed.  The present case involves the veteran's left 
shoulder, which will be rated as the minor side. 

With respect to the limitation of motion of the veteran's 
left shoulder, upon VA examination in July 2005, the veteran 
demonstrated forward flexion of the left shoulder to 180 
degrees, abduction to 130 degrees, and external rotation to 
30 degrees.  The veteran demonstrated mild pain on 
impingement testing.  The veteran reported experiencing daily 
pain, which became worse after repetitive use and with 
overhead activities.  The veteran reported that he had not 
experienced a dislocation of his left shoulder since his in-
service surgery in 1968.  The examiner concluded that the 
veteran had quite a bit of limitation of external rotation 
and mild loss of abduction, and that the veteran could likely 
experience further limitation from repetitive use. 

The veteran submitted a private medical report, dated March 
2005.  The report includes complaints of pain in the 
veteran's left shoulder, which the veteran reported as 
worsening in the past year.  An April 2005 private medical 
report indicates that the veteran continued to have 
significant shoulder problems.  

The competent medical evidence of record demonstrates 
limitation of motion that more nearly approximates limitation 
of motion of the veteran's left arm to shoulder level, when 
pain and the significant limitation of external rotation are 
taken into account.  As noted, limitation of motion of the 
minor arm to shoulder level warrants a disability rating of 
20 percent and no higher.  A higher rating for the minor 
shoulder under Diagnostic Code 5201 requires limitation of 
motion to 25 degrees from the side.  Even taking into account 
the veteran's complaints of pain upon repetitive use, the 
evidence does not demonstrate limitation of motion that more 
nearly approximates limitation of motion to 25 degrees from 
the side.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 20 percent for 
postoperative repair of recurrent dislocation, left shoulder, 
have not been met for the entire period of the claim.  

The Board has considered other rating criteria which might be 
applicable, including Diagnostic Codes 5200 and 5202.  The 
medical evidence of record demonstrates that the veteran does 
not have ankylosis of the scapulohumeral articulation so as 
to warrant a disability rating under Diagnostic Code 5200.  
Further, the veteran reported, and the medical evidence 
corroborates, that there have been no dislocations of the 
veteran's left shoulder since his separation from service, so 
as to warrant a disability rating under Diagnostic Code 5202.  
Further, under Diagnostic Code 5202, the evidence of record 
does not demonstrate nonunion, fibrous union, or malunion of 
the veteran's humerus.  For these reasons, a higher 
disability rating than 20 percent is not warranted for the 
veteran's left shoulder disability under Diagnostic Codes 
5200 and 5202.  38 C.F.R. § 4.71a.  

Turning to the veteran's neuropathy of the axillary 
circumflex nerve, the July 2005 VA examination noted weakness 
in the veteran's supraspinatus and infraspinatus, as well as 
atrophy anteriorly about his deltoid.  The veteran reported 
numbness and tingling in his left shoulder.  

The Board finds that the schedular criteria for a separate 10 
percent rating for neuropathy of the axillary circumflex 
nerve of the left shoulder, analogous to moderate incomplete 
paralysis of the circumflex nerve under Diagnostic Code 8518 
have been met for the entire period of claim.  The veteran 
has experienced atrophy of his left deltoid muscle, as well 
as weakness, numbness, and tingling in his left shoulder.  
The Board finds that a rating in excess of 10 percent for 
neuropathy of the axillary circumflex nerve is not warranted 
for any period of time because the weight of the evidence 
does not support a finding that the veteran's left shoulder 
neuropathy is severe.


ORDER

A disability rating in excess of 20 percent for postoperative 
repair of recurrent dislocation, left shoulder, with 
degenerative changes of the AC joint, is denied.

A separate disability rating of 10 percent for neuropathy of 
the axillary circumflex nerve of the left shoulder is granted 
for the entire period of the claim.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


